February 15,   1960


Honorable R. L. Iattimore
Criminal District Attorney
Hidalgo County
Edinburg, Texas
                               Opinion No. WW-799
                               Re:    Minimum recording fee
                                      to be charged by County
                                      Clerks for recording
                                      any paper or record
                                      under the provisions
                                      of Article 3930, Ver-
Dear Mr. Lattimore:                   non's Civil Statutes.
        We refer to your letter of recent date requesting
an opinion of this office on the following question:
            Should the word "paper" and the
       word "record" as used in Article 3930,
       Vernon's Civil Statutes, be interpreted
       to mean an instrument or document, or
       should same be interpreted to refer to
       a w    of an instrument or document?
        Article 3930, Vernon's Civil Statutes, provides in
part as follows:
              "Clerks of the County Court may
        receive not to exceed the following
        fees:
             ". . .
            "Recording, transcribing or copying
       all papers or records required or permitted
       by law to be recorded, transcribed or sopled,
       with or without certificate and seal, for
       each 100 words, not otherwise provided
       for                                    .20
Honorable R. L. Lattimore, Page 2 (WW-7%)


          and
               "Providing, however, that the mini-
          mum fee for recording any paper or record
          shall be                           $1.00"
          In the case of Nogueira v. State, 59 S.W.2d 831
(19331,   Judge Lattimore, in this opinion, states:
                ,,
                . . . except when a word, term, or
          phrase is specially defined, all of same
          are to be taken and construed in the sense
          in which they are understood in common
                    taking into consideration the
          con
          =f= ext and subject-matter relative to
          which they are employed. . . .I' (Emphasis
          by the Court).
        In light of this opinion, we must determine the
meaning of "paper" and "record" as It is used in the con-
text of Article 3930.
        In 67 Corpus Juris Secundum, page 555, the word
"paper" is employed to mean a document, essay, or the like,
a writing or any written or printed document or instrument.
        The United States Supreme Court stated in United
States v. Barber, 140 U.S. 164, 11 S. Ct. 749 (Ala.--:
                II
                . . . Section 828 allows 'for filing
          and entering every declaration, plea or
          other paper, ten cents.' Each deposition
          is not necessarily a 'paper' within the
          meaning of this clause. If two or more
          depositions are embraced in a single paper,
          or a series of sheets are attached together,
          they form but a single paper, within the
          meaning of the law. . . ."
        The word "record" was defined in Nogueira v. State,
supra. The opinion states that the word "record" in Its
brcadest sense, is a memorandum, public or private, of what
has been done, -ordinarily applied to public records only,
in which sense it is a written memorial made by a public
officer.
L   -




        Honorable R. L. Lattimore, Page 3 (WW-799).


                The above cited authorities give no indication
        whatsoever that the word "paper" or "record" should be
        taken to mean a separate page or sheet of an instrument,
        but in the alternative, it would seem to indicate that
        each term should be interpreted to mean an instrument or
        document.
                Therefore, in view of the above, we are of the
        opinion that the word "paper" and the word "record" as
        used in Article 3930, Vernon's Civil Statutes, should be
        interpreted to mean an instrument, document, or the like,
        and not a separate page or sheet of same.
                                   SUMMARY
                    The word "paper" or "record" as used
                    in Article 3930, Vernon's Civil Stat-
                    utes, refers to an instrument, docu-
                    ment or the like, and does not mean
                    a page or sheet.
                                       Yours very truly,
                                       WILL WILSON


        JMF:mfh
        APPROVED:
        OPINION COMMITTEE
        W. V. Geppert, Chairman
        W. Ray Scruggs
        B. H. Timmins, Jr.
        Linward Shivers
        Martin DeStefano
        REVIEWED FOR THE ATTORNEY GENERAL
        BY: Leonard Passmore